 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    JANE DOE 2, et al.,                          Case No. EDCV 19-00612 DMG
                                                             (RAOx)
12                       Plaintiff,
13          v.
                                                   ORDER ACCEPTING REPORT
14    OFFICER S. MERRILL, et al.,                  AND RECOMMENDATION OF
                                                   UNITED STATES MAGISTRATE
15                       Defendants.               JUDGE
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all of the
18   other records and files herein, and the Magistrate Judge’s Report and
19   Recommendation (“Report”). The time for filing objections to the Report has passed,
20   and no objections have been filed. The Court hereby accepts and adopts the findings,
21   conclusions, and recommendations of the Magistrate Judge.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
 1         Accordingly, IT IS ORDERED that Plaintiffs’ official capacity claims are
 2   dismissed with leave to amend. Within 14 days of the date of this order, Plaintiffs
 3   shall file either a first amended complaint or a notice of dismissal of the official
 4   capacity claims. Defendants’ responsive pleading or Rule 12(b) motion shall be filed
 5   within 14 days of service of a first amended complaint or a notice of dismissal.
 6

 7   DATED: September 16, 2019
 8

 9
                                            DOLLY M. GEE
                                            UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
